NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIX HUMBERTO SARAVIA,                         No.    14-72218

                Petitioner,                     Agency No. A070-955-456

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Felix Humberto Saravia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny the petition for review.

      Our jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte is limited to “reviewing the reasoning behind the decisions

for legal or constitutional error.” See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016).

      The BIA did not err in determining this court’s decision in Ceron v. Holder,

747 F.3d 773 (9th Cir. 2014) (en banc) does not constitute a material change in

law. Id. (remanding to the BIA to consider whether conviction under California

Penal Code § 245(a)(1) is categorically a crime involving moral turpitude).

      Contrary to Saravia’s contentions, the BIA did not err in its interpretation of

Ledezma-Galicia v. Holder, 636 F.3d 1059 (9th Cir. 2010), and determination that

it was proper to apply the aggravated felony definition to Saravia’s June 1986

conviction for purposes of whether he was statutorily eligible for relief. See id. at

1065 (recognizing that the classification of a crime as an aggravated felony is a

separate issue from removability for that crime and leaving intact settled circuit

law that a conviction prior to November 1988 may be considered an “aggravated

felony” under current immigration law); see also Becker v. Gonzales, 473 F.3d

1000, 1002-03 (9th Cir. 2007).

      Saravia contends he was deprived of the effective assistance of counsel,

based upon prior counsel’s alleged failure to raise an argument under Ledezma-


                                           2                                    14-72218
Galicia, 636 F.3d 1059, before the agency, and failure to timely file a petition for

review of the BIA’s order dismissing his appeal so that it would have been pending

when Ceron, 747 F.3d 773, was decided. The BIA did not err in determining that

Saravia failed to establish prejudice from this alleged ineffective assistance. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826-27 (9th Cir. 2003) (requiring

prejudice to state a valid claim of ineffective assistance of counsel, and explaining

the presumption of prejudice for failing to file an appeal is rebutted when petitioner

does not show plausible grounds for relief).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-72218